Name: COMMISSION REGULATION (EC) No 1671/95 of 7 July 1995 correcting Regulation (EC) No 1653/95 fixing production refunds on cereals and rice
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  foodstuff
 Date Published: nan

 No L 158/36 fENl Official Journal of the European Communities 8 . 7. 95 COMMISSION REGULATION (EC) No 1671/95 of 7 July 1995 correcting Regulation (EC) No 1653/95 fixing production refunds on cereals and rice whereas the necessary corrections should be made ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992, on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1 528/95 (2), and in particular Article 7 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EC) No 1530/95 (4), and in particular Article 9 (3) thereof, Having regard to Commission Regulation (EEC) No 1722/93 of 30 June 1993 laying down detailed rules for the arrangements concerning production refunds in the cereals and rice sectors (*), as last amended by Regulation (EC) No 1516/95 (% and in particular Article 3 thereof, Whereas Commission Regulation (EC) No 1653/95 of 6 July 1995 fixing the production refunds on cereals and rice (7), following a calculation error, contains an incorrect figure in Article 1 (2) ; HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) of Regulation (EC) No 1 653/95 is replaced by the following : *2. The refund referred to in Article 3 (2) of Regula ­ tion (EEC) No 1722/93, expressed per tonne of starch extracted from barley of oats, shall be ECU 53,68 per tonne .' Article 2 This Regulation shall enter into force on 8 July 1995. It shall apply with effect from 7 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 148, 30. 6. 1995 . (3) OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 148 , 30. 6. 1995 . Is) OJ No L 159, 1 . 7. 1993, p. 112. (&lt;  ) OJ No L 147, 30. 6. 1995, p. 49 . 0 OJ No L 156, 7. 7. 1995, p. 41 .